On this appeal from a final decree, it appears there was a conflict in the testimony on the controlling issues in the case. Most of the testimony, including that of the parties, was taken before the chancellor in person. He was in a much better position to judge the weight and credibility of the testimony than is this Court. There were also some letters and other written exhibits. The chancellor's conclusions and final decree are supported by the record. It certainly is not made to appear that this decree is clearly erroneous.
Affirmed. *Page 355 
TERRELL, BROWN, CHAPMAN, THOMAS, ADAMS and SEBRING, JJ., concur.
BUFORD, C. J., dissents.